738 N.W.2d 754 (2007)
Trenda JONES, Successor Personal Representative of the Estate of Jamar Cortez Jones, Deceased, Plaintiff-Appellant, and
Booker T. Jones and Margaret A. Jones, Co-Personal Representatives of the Estate of Jamar Cortez Jones, Deceased, Plaintiffs,
v.
DETROIT MEDICAL CENTER SINAI GRACE HOSPITAL, Danny F. Watson, M.D., and William M. Leuchter, P.C., Defendants-Appellees.
Docket Nos. 133626, 133627. COA Nos. 262343, 262347.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered, and it appearing to this Court that the case of Mullins v. St Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.